
	
		III
		110th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2008
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the work and accomplishments of
		  Mr. Herbert Saffir, inventor of the Saffir-Simpson Hurricane Scale, during
		  Hurricane Preparedness Week. 
	
	
		Whereas Mr. Herbert Saffir protected countless individuals
			 by conveying the threat levels of approaching hurricanes through a 5-tier
			 system to measure hurricane strength;
		Whereas the Saffir-Simpson Hurricane Scale has become the
			 definitive means to describe hurricane strength;
		Whereas Mr. Saffir, as a civil and structural engineer,
			 was a pioneer in designing buildings and bridges for high wind
			 resistance;
		Whereas Mr. Saffir, as a participant in a United Nations
			 project in 1969, helped to reduce hurricane damage to low-cost buildings
			 worldwide;
		Whereas Mr. Saffir was the principal of Saffir Engineering
			 in Coral Gables, Florida;
		Whereas Mr. Saffir fought tirelessly for safe building
			 codes to ensure the safety of all people threatened by hurricanes;
		Whereas Mr. Saffir was born in New York City, New York, on
			 March 29, 1917, and died in Miami, Florida, on November 21, 2007; and
		Whereas Hurricane Preparedness Week is observed the week
			 beginning May 25, 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 work and accomplishments of Mr. Herbert Saffir, inventor of the Saffir-Simpson
			 Hurricane Scale, during Hurricane Preparedness Week;
			(2)honors Mr.
			 Saffir's commitment to alerting the citizenry of the threat of
			 hurricanes;
			(3)thanks Mr. Saffir
			 for his dedication, which has undoubtedly helped to save countless lives and
			 the property of citizens around the world; and
			(4)commends Mr.
			 Saffir’s service to the State of Florida, the United States, and the
			 world.
			
